Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/10/2022 and 07/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Blake Jackson on 08/19/2022.

The claims have been amended as follows: 

-- 10. (currently amended) The cooling stage of claim 1, wherein the body top surface has a top diameter, and the body bottom surface has a bottom diameter, and wherein the body top diameter and the body bottom diameter are 

-- 11. (currently amended) The cooling stage of claim 1, wherein a cross section of the body, taken . --

Reasons for Allowance
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not disclose wherein the indentations on the top surface each have side walls, and a flat bottom, wherein at least one of the indentations includes at least two slit indentations radiating therefrom, each slit extending beyond the diameter of the respective indentation, and a channel through a center of the body, said channel connecting the top surface of the body and a bottom cavity.

The closest prior art of record, Mullen (US 20130263622 A1), discloses a cooling stage #10 (Fig. 1&9), comprising a body #20 formed of material, the body including, a top surface #26 with indentations ([0031]: surface #26 has indentations that define compartments #36), wherein the indentations each have a diameter, a bottom surface #24 having at least three arch structures, each formed surrounding a bottom cavity; sides #22, and a channel #34 through a center of the body connected with the bottom cavity. In the system of Mullen, the indentations #36 on the top surface neither have side walls nor a flat bottom. Said indentations do not also includes at least two slit radiating therefrom, wherein each slit extending beyond the diameter of the respective indentation. Lastly, channel #34 does not connect the bottom cavity with the top surface. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to further modify the teachings of Mullen so as to provide the claimed arrangement above. As per MPEP § 2143.01, a finding of obviousness is precluded. For these reasons, the instant claims are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763